Title: Binny & Ronaldson to Thomas Jefferson, 16 June 1809
From: Binny & Ronaldson
To: Jefferson, Thomas


          Sir  Philadelphia June 16. 1809
          Our efforts to procure antimony from some source within the United States have failed, and the want of it having obliged us to part with upwards of thirty Journeymen & boys, we are under the necessity of making an extraordinary effort to procure this material so necessary in making printing types, indeed without a supply we will be obliged soon to reduce the number of our workmen still more—We have concluded our James Ronaldson must go to the continent of Europe to procure a supply and make arrangements for being regularly furnished with it in future for this purpose he is to go to Hamburgh and thence to France where it is abundent; but it being the policy of France to embarrass the manufactures of Britain as much as possible, and as this article with the latter is scarce and dear, we are much affraid the French will not be much disposed to permit its shipment to the United States, fearing it will through this channel reach England.We solicit your assistance, and request an introduction to some persons in Hamburg, Paris &ca to whose representations the French would attach credit in order that we might be permitted to export enough for our own consumption in the United States
          We are With Respect & esteem Binny & Ronaldson
        